332 F.2d 422
UNITED STATES of Americav.Henry KATZ, Appellant.
No. 14687.
United States Court of Appeals Third Circuit.
Argued May 7, 1964.
Decided May 19, 1964.

H. David Rothman, Pittsburgh, Pa., for appellant.
Samuel J. Reich, Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., David G. Hill, Asst. U. S. Atty., Western District of Pennsylvania, Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of wilfully failing to pay the special tax for engaging in the business of accepting wagers (26 U.S.C. § 7203). At the trial there was substantial uncontradicted testimony of admissions by defendant that he was operating a numbers lottery during the periods covered by the two counts of the information. And there was proper and ample corroboration of those admissions which "at least circumstantially suggests that the facts admitted are true." United States v. Baker, 293 F.2d 613, 616-617 (3 Cir. 1961), cert. den. 368 U.S. 914, 82 S.Ct. 195, 7 L.Ed.2d 132. Opper v. United States, 348 U.S. 84, 90, 75 S.Ct. 158, 99 L.Ed. 101 (1954); Smith v. United States, 348 U.S. 147, 75 S.Ct. 194, 99 L.Ed. 192 (1954). The defense did not offer any evidence at the trial.


2
Appellant's other points are de minimis.


3
The judgment of the district court will be affirmed.